Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         09-JUL-2021
                                                         01:16 PM
                                                         Dkt. 31 ODMR




                          SCWC-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


                      U.S. BANK TRUST, N.A.,
         AS TRUSTEE FOR LSF9 MASTER PARTICIPATION TRUST,
                  Petitioner/Plaintiff-Appellee,

                                 vs.

PATRICK LOWELL VERHAGEN; PATRICK LOWELL VERHAGEN, TRUSTEE OF THE
 PATRICK LOWELL VERHAGEN REVOCABLE TRUST DATED OCTOBER 29, 1999
                 Respondent/Defendant-Appellant,

                                 and

                      WELLS FARGO BANK, N.A.,
                   Respondent/Defendant-Appellee



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-XX-XXXXXXX; CIVIL NO. 16-1-0147(1))

             ORDER DENYING MOTION FOR RECONSIDERATION
  (By: Recktenwald, C.J., Nakayama, McKenna, Wilson, and Eddins, JJ.)

     Upon consideration of Respondent/Defendant-Appellant’s

Motion for Reconsideration of Hawaiʻi Supreme Court’s Published

Opinion Filed on June 21, 2021, and the record and files herein,
IT IS HEREBY ORDERED, that the motion is denied.

     DATED:   Honolulu, Hawaiʻi, July 9, 2021.


                          /s/ Mark E. Recktenwald
                          /s/ Paula A. Nakayama
                          /s/ Sabrina S. McKenna
                          /s/ Michael D. Wilson
                          /s/ Todd W. Eddins




                            2